Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 1 of 20 Page ID #21862




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

  DEMETRIUS ROSS, et al.,                       )
                                                )
                       Plaintiffs,              )
                                                )
  vs.                                           )   Case No. 3:15-CV-309-SMY-MAB
                                                )
  GREG GOSSETT, et al.,                         )
                                                )
                       Defendants.              )


                             MEMORANDUM AND ORDER

 BEATTY, Magistrate Judge:

        This matter is before the Court on the Motion for Protective Order Regarding

 Certain Topics of Plaintiffs’ Notice for Rule 30(b)(6) Deposition (Doc. 556) filed by all

 Defendants, the Motion for Leave to Serve Revised Requests to Admit (Doc. 557) filed by

 Plaintiffs, and the Motion for Extension of Time to Complete Discovery as to Certain

 Specified Items (Doc. 558) filed by Plaintiffs. Pursuant to 28 U.S.C. § 636(b)(1)(A) and

 Amended Administrative Order No. 257, District Judge Staci M. Yandle referred these

 three motions to the undersigned for a ruling (Doc. 560).

        The undersigned held a hearing on the three motions on February 2, 2021 (Docs.

 565, 567). Defendants’ motion for protective order was denied on the record at the hearing

 and Plaintiffs’ two motions were taken under advisement. Before delving into the merits

 of Plaintiffs’ motions, it is useful to give a brief background on the procedural history of

 this case.

        This class action concerns facility-wide shakedowns conducted in 2014 at four

                                         Page 1 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 2 of 20 Page ID #21863




 Illinois Department of Corrections prisons: Menard, Illinois River, Big Muddy, and

 Lawrence. Plaintiffs are inmates and they contend the shakedowns were executed in a

 uniform manner by the “Orange Crush” Tact Team in accordance with a plan that was

 formulated by senior prison officials. Plaintiffs further contend that the shakedowns were

 conducted in an abusive and unconstitutional fashion.

        Judge Yandle granted Plaintiffs’ motion for class certification on March 26, 2020

 and certified a class against the 22 administrative Defendants (Doc. 519).                  1   She

 subsequently instructed the parties to submit a joint proposed revised scheduling order,

 including deadlines for discovery on the merits of Plaintiffs’ claims (Doc. 521). The parties

 proposed a deadline of September 7, 2020 for fact discovery and a deadline of December

 7, 2020 for expert discovery, which were accepted by Judge Yandle in a scheduling order

 entered on April 14, 2020 (Docs. 523, 525). Defendants then requested a stay of discovery

 while they pursued an appeal of the class certification order (Docs. 524, 536). Plaintiffs

 opposed Defendants’ request, arguing that a stay on all discovery would “[grind] all

 progress to a halt” and simply prolong the inevitable because fact discovery would have

 to take place regardless of the outcome of the appeal (Docs. 526, 540). That is, even if class

 certification was overturned, the Plaintiffs’ individual claims related to the shakedowns

 would still move forward (Docs. 526, 540). On July 21, 2020, Judge Yandle agreed to stay

 expert discovery but ordered fact discovery to continue (Doc. 541).




 1 There are several hundred other individual Defendants who were IDOC employees and participated in
 the shakedowns (see Doc. 197). In total, there are approximately 500 Defendants.

                                            Page 2 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 3 of 20 Page ID #21864




         On September 1, 2020—six days before the deadline for fact discovery—Plaintiffs

 filed a motion asking to extend the deadline (Doc. 545). Despite their previous insistence

 that discovery must go on and this case must continue to move forward, Plaintiffs had not

 conducted any of their own discovery in the four and half months since the scheduling

 order was entered (see Doc. 545, p. 7; Doc. 546, pp. 2, 3). Judge Yandle agreed to a slight

 extension and ordered written discovery to be served by October 15, 2020 and all fact

 discovery to be completed by December 15, 2020 (Doc. 549). Notably, Plaintiffs

 contemplated that the deadline for written discovery applied to requests for admission

 under Rule 36 (see Doc. 545, p. 4). Judge Yandle warned the parties that the deadlines

 would not be continued “absent extraordinary circumstances” (Doc. 549).

         Plaintiffs issued two sets of Requests to Admit, the first on September 29 and the

 second on October 15, 2020, to each of the 22 class Defendants (see Docs. 550, 551, 554). In

 total, there were 178 Requests that required a response from each Defendant individually.

 It amounted to 3,916 Requests. 2 Defendants asked for and were granted a protective

 order and relieved of their obligation to respond to the Requests (Doc. 554). The

 undersigned concluded that Plaintiffs’ shotgun approach was inappropriate. The number

 of Requests—3,916 in total—was excessive, particularly at this stage of the proceedings

 after a massive amount of discovery had already been done. The Requests did not reflect

 the discovery already obtained, were not tailored to the specific Defendants, and were

 duplicative of discovery already obtained (Doc. 554).



 2 Plaintiffs also issued 41 interrogatories to each of the 22 Defendants and ten requests to produce (Doc.
 550, p. 1). Defendants did not seek a protective order as to the interrogatories or requests to produce.
                                                  Page 3 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 4 of 20 Page ID #21865




         On December 15, 2020—the deadline for all fact discovery—Plaintiffs filed

 motions seeking another extension of the deadline for an unspecified duration so that

 they could conduct 32 additional depositions and issue to the 22 class Defendants against

 whom the class was certified a collective total of 925 revised Requests to Admit and 506

 revised interrogatories (Doc. 558; Doc. 557).3 Defendants filed responses in opposition to

 both motions (Docs. 561, 562). Plaintiffs filed a reply in support of their motion to extend

 the discovery deadline (Do. 564).

                                              DISCUSSION

         “Scheduling orders and court-imposed deadlines matter.” Bowman v. Korte, 962

 F.3d 995, 998 (7th Cir. 2020). Rule 16 provides that “[a] schedule may be modified only

 for good cause and with the judge’s consent.” FED. R. CIV. P. 16(b)(4). “In making a Rule

 16(b) good-cause determination, the primary consideration for district courts is the

 diligence of the party seeking amendment.” Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th

 Cir. 2011) (citations omitted). Furthermore, Judge Yandle previously warned the parties

 that the discovery deadlines in this case were firm and would only be modified upon a

 showing of extraordinary circumstances (Doc. 549).

         When it comes to discovery, the district court has wide discretion in settling

 disputes, determining the scope of discovery, and otherwise controlling the manner




 3 To the extent that Defendants take issue with Plaintiffs’ updated Rule 26(a)(1) disclosures that were
 served on December 15, 2020 adding numerous potential class member witnesses (see Doc. 561), this issue
 is not properly before the Court. Defendants must file a motion at the appropriate time challenging these
 disclosures.

                                              Page 4 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 5 of 20 Page ID #21866




 of discovery. See, e.g., Thermal Design, Inc. v. American Soc’y of Heating, Refrigerating and

 Air–Conditioning Engrs., Inc., 755 F.3d 832, 839 (7th Cir. 2014) (citation and quotation

 omitted). There were a number of considerations the undersigned took into account in

 deciding the motions at issue. One the one hand, the undersigned is cautious about

 foreclosing any legitimate avenue of discovery prematurely and does not want to

 hamstring Plaintiffs in discovering relevant information necessary to prove their case.

 But by the same token, a district court has a duty, “of special significance in lengthy and

 complex cases where the possibility of abuse is always present,” to supervise and limit

 discovery when it feels the discovery is cumulative, unnecessary, designed to annoy or

 harass, excessively expensive, or only marginally important. Mr. Frank, Inc. v. Waste

 Mgmt., Inc., No. 80 C 3498, 1983 WL 1859, at *1 (N.D. Ill. July 7, 1983) (citations omitted).

 “The discovery rules are not a ticket . . . to an unlimited, never-ending exploration of

 every conceivable matter that captures an attorney’s interest.” Robinson v. Stanley, No. 06

 C 5158, 2009 WL 3233909, at *3 (N.D. Ill. Oct. 8, 2009) (quoting Vakharia v. Swedish Covenant

 Hosp., 1994 WL 75055 at *2 (N.D. Ill. 1994)). “Parties are entitled to a reasonable

 opportunity to investigate the facts—and no more.” Robinson, 2009 WL 3233909, at *3

 (quoting Vakharia, 2009 WL 3233909, at *3).

        A massive amount of discovery has already taken place in this case. Plaintiffs have

 thus far issued a collective total of over 1,000 interrogatories to the 22 class Defendants

 (Doc. 550, p. 1 n.1, p. 3; Doc. 562, p. 3). Plaintiffs have issued over 60 requests to produce,

 and in response, Defendants have thus far turned over nearly 64,000 pages of documents

 (Doc. 550, p. 1 n.1, p. 3; Doc. 562, p. 3). Defendants have issued at least 500 of their own
                                          Page 5 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 6 of 20 Page ID #21867




 interrogatories, as well as their own requests to produce. Additionally, more than a dozen

 putative class members have been interviewed and at least 50 others have submitted

 declarations (see Doc. 481-1). All 500-something Defendants have filled out a survey. And

 between the two sides, approximately 50 depositions have been taken (see Doc. 481-1, see

 Doc. 561, pp. 3, 7). The parties have also agreed that two more individual depositions will

 occur, as will a corporate representative deposition covering dozens of topics and

 subtopics (see Doc. 556-1). And, of course, the parties still anticipate expert discovery,

 which is currently on hold pending resolution of Defendants’ appeal (Doc. 541).

        Plaintiffs are now seeking to extend the deadline for fact discovery so they can

 conduct 32 more depositions and issue revised Requests to Admit that will require

 hundreds of individual responses (as well as issue a revised version of the interrogatories

 they already served but Defendants have not yet responded to). At no point did Plaintiffs

 ever indicate how much additional time they wanted or offer an estimate for how long

 they thought the additional discovery would take.

        Plaintiff’s last-minute wish list is eye-popping, given the timing of it and the extent

 of what they are seeking on top of the mountains of discovery already furnished. They

 did not articulate any extraordinary circumstances that justify extending the discovery

 deadline (see Docs. 557, 558, 564). Nor did Plaintiffs explain how they have been diligent

 in pursuing discovery (see Docs. 557, 558, 564). Indeed, from a review of the record, the

 Court would be hard pressed to see how Plaintiffs could reasonably argue that they have

 been diligent during the merits-based discovery period. As previously indicated,

 Plaintiffs conducted no discovery whatsoever for the first four and a half months after
                                         Page 6 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 7 of 20 Page ID #21868




 the scheduling order was entered and had to request an extension of time. Then they

 waited until the last four days of the extended discovery period to tell Defendants they

 wanted to take 32 more depositions.

         Notably, Plaintiffs did not serve Notices of Deposition, they simply told defense

 counsel via email they intended to conduct these depositions (Doc. 561-2, Doc. 561-3).

 Defense counsel responded via email and, of course, refused to agree to the request (Doc.

 561-4). Plaintiffs’ counsel then replied, indicating they “were somewhat surprised” by

 defense counsel’s refusal but “given [the] objection, [they would] seek leave of the Court

 to conduct depositions of the witnesses [they] have identified” (Id.).4 After the motions

 were fully briefed (Docs. 556–558, 561–564), one month went by before a hearing was held

 on the motions (Docs. 565, 567). During that time, Plaintiffs made no attempt to negotiate

 with Defendants and pare down their list, or reach some sort of compromise. They simply

 left it to the Court to sort out.

         As for the revised Requests to Admit, Plaintiffs waited until two weeks before their

 extended deadline of October 15, 2020 to serve the bulk of their initial Requests (156

 Requests), and then served twenty-two more on the deadline itself (see Docs. 550-1, 550-

 2). Defendants moved for a protective order, and Plaintiffs responded, arguing only that

 Defendants’ motion should be denied (Doc. 551). Plaintiffs never asked for permission to

 amend and re-serve their Requests in the event the protective order was granted (see Doc.

 551). And after the protective order was granted on December 4, 2020 (Doc. 554), Plaintiffs



 4 To the extent there were any other conversations between the parties before Plaintiffs filed their motions,
 the Court is unaware of them.
                                                Page 7 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 8 of 20 Page ID #21869




 waited another eleven days—until the day of the discovery cut off—to ask for leave to

 serve revised Requests (Doc. 557). Again here, there is no indication that Plaintiffs made

 any effort to discuss or reach an agreement with Defendants regarding their desire to

 serve revised Requests before filing their motion or while awaiting the hearing (see, Docs.

 557, 562).

        In addition to Plaintiffs’ dilatoriness and lack of exceptional circumstances, the

 Court also has concerns regarding the purpose of the additional discovery Plaintiffs want

 to conduct. It is not clear or obvious to the Court what the importance of the discovery is

 in resolving the issues. The volume of the last-minute discovery Plaintiffs seek is

 staggering. As Defendants pointed out, the 32 depositions Plaintiffs now want to take is

 more than ten times the number of depositions they noticed up during the entire merits-

 based discovery period from April 2020 to December 15, 2020 (Doc. 561, p. 5). And it is

 more than the total number of depositions Plaintiffs took—26—over the course of the

 entire case (Id.).

        Additionally, Plaintiffs have long known about the individuals they want to

 depose. Twenty of those individuals are named as Defendants in the operative complaint

 but are not part of the group of 22 against whom the class was certified. Plaintiffs have

 known about some of these individuals since the inception of the case in March 2015 and

 others since at least October 2016, when the amended complaint was filed (see Docs. 1,

 197). The other 12 individuals that Plaintiffs want to depose are IDOC medical officials.

 Plaintiffs have known that medical personnel were potential witnesses since April 2016,

 when Defendants filed their initial disclosures (Doc. 561-5). And Plaintiffs learned the
                                        Page 8 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 9 of 20 Page ID #21870




 specific identity of these medical personnel on October 30, 2020 (Doc. 561, p. 7; see Doc.

 561-4). That left Plaintiffs with 45 days until the discovery cutoff on December 15, 2020 to

 notice up the depositions. But they never did. Rather, Plaintiffs waited until four days

 before discovery cutoff to tell defense counsel that they wanted to depose the twelve

 medical officials and six of the individual Defendants (Doc. 561-2). And they waited until

 one day before the discovery cutoff to say that they wanted to schedule depositions for

 fourteen other Defendants (Doc. 561-3).

        The Court was wholly unpersuaded by the reasons Plaintiffs gave as to why they

 waited until the eleventh hour to get the ball rolling on deposing these 32 individuals.

 Plaintiffs’ main contention was there was a misunderstanding between the parties—they

 thought Defendants did not object to conducting depositions past the discovery deadline

 so long as the deponents had been identified before the discovery cut-off (Doc. 558). But

 that simply does nothing to explain why Plaintiffs waited until the waning hours of

 discovery to divulge their intention to depose these individuals when they could have

 done so much sooner. “[W]hen parties wait until the last minute to comply with a

 deadline, they are playing with fire.” Spears v. City of Indianapolis, 74 F.3d 153, 157 (7th

 Cir. 1996).

        As another example, at one point, Plaintiffs’ counsel remarked that discovery has

 proceeded in phases and “until recently” it was focused on class certification issues. But

 discovery related to class certification was long over by the time Judge Yandle entered the




                                         Page 9 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 10 of 20 Page ID #21871




  scheduling order officially commencing merits-based discovery on April 14, 2020.5 It is

  unclear how anything related to class-certification discovery could have impeded or

  distracted from merits-based discovery. Plaintiffs’ counsel also lamented that defense

  counsel disclosed all 500-something Defendants as potential witnesses and never tried to

  pare down that list. The irony of this finger pointing is not lost on the Court. Plaintiffs, of

  course, are the ones who sued 500-something defendants in the first place. They have the

  power to narrow the list of potential Defendant-witnesses anytime they want by simply

  dismissing some of those individuals. In short, Plaintiffs did not provide any good reason

  why they could not have sought to depose these 32 individuals sooner.

          Plaintiffs also did not give the Court any reason to think that all 32 depositions

  were necessary. The most they could offer is that they were “trying to avoid trial by

  ambush.” But it is clear that Plaintiffs are not completely in the dark as to what these

  individuals will testify about. As defense counsel pointed out, Plaintiffs have received

  medical records as well as surveys from each of the 500-something Defendants regarding

  their personal recollections of the shakedowns. Simply put, when Plaintiffs were

  specifically asked why these depositions were necessary and what new information they

  hoped to gain, they offered one generality, without any concrete reasons or specifics.

          Finally, Plaintiffs never tried to negotiate with defense counsel or propose a




  5  As far as the Court can tell, discovery related to class certification was complete by the time Plaintiffs
  filed their motion for Class certification on October 12, 2018 (see Doc. 481, Doc. 481-1, Doc. 486, Doc. 491).
  The motion was fully briefed by December 2018 (see Doc. 503). It is not clear, and Plaintiffs did not explain,
  whether there was any discovery related to class certification that remained outstanding after the briefing
  was completed (see Doc. 558).
                                                  Page 10 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 11 of 20 Page ID #21872




  number of depositions less than 32. And they never gave the Court a compromise

  position either. Once again, Plaintiffs have taken an all or nothing approach to this

  particular discovery issue (see Doc. 554).

         As for the revised Requests to Admit, Plaintiffs want to serve 37 Requests on all 22

  Defendants, as well as, three additional Requests for each of the four facilities on only

  “the sub-set of Defendants likely to have knowledge about that specific facility” (as

  Plaintiffs put it) (Doc. 557, p. 3). All in all, it amounts to a collective total of 925 Requests

  to Admit.6 As outlined above, Plaintiffs were not particularly diligent in seeking to issue

  their original Requests to Admit or the revised version. And the Court has concerns

  regarding the form of these Requests and whether they will actually serve a useful

  purpose.

         When used properly, “Rule 36 allows parties to narrow the issues to be resolved

  at trial by effectively identifying and eliminating those matters on which the parties

  agree.” United States v. Kasuboski, 834 F.2d 1345 (7th Cir. 1987); see also, e.g., 8A CHARLES

  ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2256 (3d ed.)

  (“[T]he purpose of the rule . . . was and is to eliminate from controversy matters that will

  not be disputed.”). “Essentially, Rule 36 is a time-saver, designed ‘to expedite the trial

  and to relieve the parties of the cost of proving facts that will not be disputed at trial.’” Perez

  v. Miami-Dade Cty., 297 F.3d 1255, 1268 (11th Cir. 2002) (emphasis in original) (citation

  excluded); accord Tamas v. Family Video Movie Club, Inc., 301 F.R.D. 346, 347 (N.D. Ill. 2014).



  6Some of the Requests may lend themselves to a collective answer from Defendants, but many of the
  Requests require individual responses, which Plaintiffs’ counsel acknowledged at the hearing.
                                              Page 11 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 12 of 20 Page ID #21873




         The Court begins by noting that Plaintiffs have cleaved away three-quarters of the

  Requests they originally served. They went from a collective total of 3,916 Requests to a

  revised collective total of 925. Defendants assert the revised number is still excessive

  (Doc. 562). Rule 36 does not limit the number of requests that can be served, see FED. R.

  CIV. P. 36, however, ”[c]ourts ‘routinely disallow requests for admission that run into the

  hundreds on the grounds that they are abusive, unreasonable, and oppressive.” Tamas v.

  Family Video Movie Club, Inc., 301 F.R.D. 346, 347 (N.D. Ill. 2014) (citation omitted). While

  925 is certainly a lot, the Court is not necessarily convinced that it is per se excessive given

  the number of Defendants and the nature of the claims. However, there are other

  problems with Plaintiffs’ Requests.

         Plaintiffs have been adamant in their briefs and at the hearing that the purpose of

  their Requests is to take uncontested issues of fact off the table at trial (see, e.g., Docs. 557,

  551). But that assertion does not hold water for many of the Requests. For instance,

  Plaintiffs issued a number of Requests pertaining to portable video equipment,

  photographs, preservation of video footage (see Doc. 557-1). These issues are also the

  subject of interrogatories that Plaintiffs served (see, e.g., Doc. 557-2) and topics included

  for discussion during the Rule 30(b)(6) corporate representative deposition (Doc. 556-1),

  which demonstrates Plaintiffs do not yet know all the facts concerning these issues.

  Therefore, the purpose of these Requests is to gather information, and they are just one

  of several tactics Plaintiffs are using as part of a discovery sweep to get that information.

  This is not the proper use of Requests to Admit. Requests to Admit are intended to


                                            Page 12 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 13 of 20 Page ID #21874




  confirm facts already known to both sides.7

          Plaintiffs also want to serve other Requests they cannot seriously or reasonably

  expect to be admitted, and which therefore cannot possibly serve to eliminate an

  uncontested issue. Generally speaking, requests about controversial or disputed issues

  are permissible. See Fed. R. Civ. P. 36(a)(5). However, courts in some instances have

  declined to compel a party to respond to requests to admit that seek information related

  to the fundamental disagreement of the lawsuit, perceiving it to be “a useless exercise.”

  Sommerfield v. City of Chicago, 251 F.R.D. 353, 356 (N.D. Ill. 2008) (citing Vakharia v. Swedish

  Covenant Hospital, 1994 WL 75055 at *7 (N.D. Ill. 1994)).8

          Here, for example, Defendants ask nine Defendants, including Greg Gossett (who

  was the warden at Illinois River at the time of the shakedowns at issue), to admit “there

  were fixed-position video cameras installed at Illinois River in 2014 recording areas of the

  prison that would have captured all or part of the events of the April 2014 Shakedowns

  at Illinois River” (Doc. 557-1, no. 42). However, Gossett clearly and unequivocally




  7 8B FEDERAL PRACTICE AND PROCEDURE § 2253 (“Strictly speaking Rule 36 is not a discovery procedure at
  all, since it presupposes that the party proceeding under it knows the facts or has the document and merely
  wishes its opponent to concede their genuineness.”); 7 MOORE'S FEDERAL PRACTICE § 36.02[2] (3d ed. 2000)
  (“Because Rule 36 was not designed to elicit information, to obtain discovery of the existence of facts, or
  obtain production of documents, requests for admission should not be used as a method of discovery for
  those purposes.”). See also, e.g., Tamas, 301 F.R.D. at 347 (“Rule 36 is not a discovery procedure.”).

  8 See also Tamas v. Family Video Movie Club, 301 F.R.D. 346, 347 (N.D. Ill. 2014) (excusing the plaintiffs from
  responding to requests to admit because, in part, the requests sought information related to the
  fundamental disagreement of the lawsuit and were therefore not “designed to identify and eliminate those
  matters on which the parties agree”); Colin E. Flora, It's A Trap! The Ethical Dark Side of Requests for
  Admission, 8 ST. MARY'S J. LEGAL MAL. & ETHICS 2, 32 (2017) (“When the matter is clearly subject to a good
  faith dispute—such that no reasonable party would admit—the good-faith obligation dictates that requests
  not be sought.”)

                                                 Page 13 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 14 of 20 Page ID #21875




  testified at his deposition that there were no video cameras in the cellhouse or anywhere

  in the facility at the time of the shakedowns (Doc. 562, p. 4; Doc. 562-4). Defendant David

  White also testified that he was not aware of any video cameras at Illinois River (Doc.

  562, p. 4; Doc. 562-5). Plaintiffs never gave the Court any reason to believe there was other

  evidence tending to show that there were cameras at Illinois River. Likewise, nine of the

  revised Requests begin: “Admit that the plan for the 2014 Shakedowns created by

  Defendants White and McAllister called for members of the Tact Team to . . . . “ (see Doc.

  557-1, pp. 2–3). Whether such a plan existed is one of the central disputes in this case.

  And Defendants have repeatedly and vociferously denied there was a plan; they have

  also thoroughly explained the reasons for their denial (Doc. 562, p. 5; Doc. 491, pp. 3, 15–

  17).

         For these example Requests, it appears to the Court that Plaintiffs are not trying to

  narrow issues for trial but are instead just duplicating discovery already conducted.

  Plaintiffs have not shown there is anything to be gained from posing such Requests. They

  will not serve the ultimate purpose of the Rule or lead to useful information that Plaintiffs

  do not already have (or are simultaneously seeking to gain through other means). They

  will only serve to drive up costs and extend an already protracted discovery campaign.

         Furthermore, many of the revised Requests, like the originals, are not tailored in

  any manner. One of the court’s main criticisms of the original Requests was that they

  were not tailored to any specific Defendant—the exact same 178 requests were issued to

  all 22 Defendants (see Doc. 554). In their revised version, Plaintiffs heeded the Court’s

  criticism for 12 of its Requests—they posed the same three Requests as to each of the four
                                          Page 14 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 15 of 20 Page ID #21876




  facilities at issue to only “the sub-set Defendants likely to have knowledge about that

  specific facility.” (see Doc. 557-1, no. 38–49). Plaintiffs did not, however, heed the Court’s

  critique as to other Requests and left them completely untailored (see id., no. 1–28).

          The first seven revised Requests pertain to Defendants’ authority to record or

  photograph the shakedowns and to preserve the footage (Doc. 557-1). They ask about the

  “2014 Shakedowns” generally (see id.). For example, Request #4 asks all 22 Defendants to

  admit that they “had the authority to order that portable video camera equipment be

  utilized to record any portion of the 2014 Shakedowns” (Doc. 557-1, no. 4; see also 1–3, 5–

  7). Plaintiffs are asking all 22 Defendants to admit that they had authority to issue orders

  as to every facility at issue. But 17 of the 22 Defendants were officials at only one facility.

  That is, they were wardens, assistant wardens, tact commanders, and assistant tact

  commanders at Menard, Illinois River, Big Muddy, or Lawrence. There is no indication

  these individuals had authority to issue orders at facilities other than the one where they

  worked. Thus there is no reason to think, for example, that the assistant warden at Illinois

  River had any authority to issue orders at Menard. Consequently, a significant majority

  of the Defendants will not be able to simply admit or deny this Request, or other similar

  Requests, without qualification or explanation.9

          Another category of the revised Requests asks about the facts of how the

  shakedowns were conducted, such as staffing levels, how strip searches were conducted,



  9 E.g., Sommerfield, 251 F.R.D. at 355 (“[R]equests for admission must be simple, direct and concise so they
  may be admitted or denied with little or no explanation or qualification.”) (citation omitted); 8B FEDERAL
  PRACTICE AND PROCEDURE § 2258 (“Each request for an admission should be phrased simply and directly
  so that it can be admitted or denied without explanation.”)
                                                  Page 15 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 16 of 20 Page ID #21877




  how prisoners were handcuffed, how the prisoners were lined up and moved through

  the facility, etc. (Doc. 557-1). Plaintiffs originally issued separate requests about each

  aspect of the shakedowns as to each facility (see Doc. 550-1). But in an effort to reduce the

  overall number of Requests, Plaintiffs combined their singular requests about the

  shakedown at each facility into one request about the “2014 Shakedowns” generally (see

  id.). For example, revised Request #10 asks Defendants to “admit that, during the 2014

  Shakedowns, members of the Tact Team shouted and used their batons to bang on bars

  and railings as they entered the housing unit.” (Doc. 557-1, no. 10; see also no. 1–9, 12, 14,

  16, 18, 20, 21, 24, 26, 28). Plaintiffs are asking all 22 Defendants about the facts of every

  shakedown at every facility at issue. But, again, 17 of the 22 Defendants were officials at

  only one facility. They did not oversee and were not present for the shakedowns at facilities

  other than the one they worked at. By asking, for example, officials from Illinois River,

  Big Muddy, and Lawrence about events that occurred at Menard, Plaintiffs are essentially

  doing nothing more than asking those officials to affirm testimony made by other

  witnesses (namely, officials from Menard) during their depositions. There are cases that

  hold this type of request to admit is permissible,10 while other cases come to the opposite



  10 See generally T. Rowe Price Small-Cap Fund, Inc. v. Oppenheimer & Co., 174 F.R.D. 38, 43 (S.D.N.Y. 1997)
  (“[U]nder certain circumstances, parties may be required to inquire of third parties in order to properly
  respond to requests to admit, such a requirement is far from absolute.”). See also Odom v. Roberts, No. 5:19-
  CV-253-MCR/MJF, 2020 WL 6882944, at *4 (N.D. Fla. Nov. 9, 2020) (“A reasonable inquiry generally
  includes requesting information from co-defendants and their counsel. A review of a deposition transcript
  also would be part of a ‘reasonable inquiry.’”) (citations omitted); Uniden Am. Corp. v. Ericsson Inc., 181
  F.R.D. 302, 304 (M.D.N.C. 1998) (“[A] party must make inquiry of a third party when there is some identity
  of interest manifested, such as by both being parties to the litigation, a present or prior relationship of
  mutual concerns, or their active cooperation in the litigation, and when there is no manifest or potential
  conflict between the party and the third party. Also, if the third party has spoken to the matter in a
  deposition, a party can be compelled via Rule 36 to admit or deny, that is, to indicate whether it will
                                                 Page 16 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 17 of 20 Page ID #21878




  conclusion.11

          Here, the Court still does not understand what purpose it serves to ask all 22

  Defendants to admit what happened at each facility. Plaintiffs did not offer any

  satisfactory explanation. They argued at the hearing that having only some of the

  Defendants respond “doesn’t advance the ball for us . . . that’s an imperfect admission. .

  . . It doesn’t take the issue off the table.” According to Plaintiffs, the Defendants who did

  not respond are not bound by the admissions, and they could come to trial and testify to

  the contrary. But Plaintiffs’ argument is unconvincing at this stage in the litigation. For

  one thing, we don’t yet know whether this case will be tried as a class action or not. And

  even if all 22 Defendants against whom the class is served admit a Request, there are still

  some 500 other Defendants still in this case who will not be bound by the responses.



  introduce contrary evidence.”); A. Farber & Partners, Inc. v. Garber, 237 F.R.D. 250, 256 (C.D. Cal. 2006)
  (defendants had to consult with one another in order to satisfy reasonable inquiry requirement where they
  all had close personal and business relationship with each other, were represented by the same counsel,
  and had common interest against the plaintiff); In re Gulf Oil/Cities Serv. Tender Offer Litig., Nos. 82 Civ.
  5253, 87 Civ. 8982(MBM), 1990 WL 657537, at *3–4 (S.D.N.Y. May 2, 1990) (finding plaintiff must consult
  non-party’s' counsel regarding figures in documents produced by non-party, where plaintiff and non-party
  have parallel interests and have been closely cooperating in conducting discovery in two related cases); Al–
  Jundi v. Rockefeller, 91 F.R.D. 590, 594–95 (W.D.N.Y. 1981) (defendant must consult with co-defendants and
  their counsel, where such efforts do not require extraordinary expense or effort).

  11 See Reitz v. Creighton, No. 15 C 1854, 2019 WL 5798680, at *2–3 (N.D. Ill. Nov. 7, 2019) (requests to admit
  asking defendant to admit what other co-defendants did or saw were not proper and defendant did not
  have to review co-defendants’ deposition transcripts in order to satisfy reasonable inquiry requirement; “it
  is unnecessary to demand a party admit or deny what is contained in a deposition.”); Knapp v. Cate, No.
  1:08-CV-01779-AWI, 2012 WL 2912254, at *2 (E.D. Cal. July 16, 2012) (issuing protective order and excusing
  defendants from responding to requests to admit about incidents they were not involved in); Hanley v.
  Como Inn, Inc., No. 99 C 1486, 2003 WL 1989607, at *4 (N.D. Ill. Apr. 28, 2003) (defendant not required to
  consult with co-defendants in order to make a reasonable inquiry when they did not have an amicable
  relationship); T. Rowe Price, 174 F.R.D. at 43 (defendant cannot be forced to admit or deny facts testified to
  by a third party witness when about which defendant has no personal knowledge about the matter, there
  may be other evidence on the matter and defendant has reason to believe the third party may have interests
  adverse or hostile to defendant’s).

                                                 Page 17 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 18 of 20 Page ID #21879




  Therefore, it cannot be determined at this point what effect an admission from all 22 class

  Defendants will actually have on issues at trial.

          Second, Plaintiffs’ fear about the consequence of not having all 22 Defendants

  respond appears to be overblown. For example, if the officials from Menard (and higher-

  level administrators responsible for supervising the shakedowns) admit that the tact team

  shouted and banged their batons as they entered the cellhouse at Menard, then it is a

  virtual certainty the warden from Lawrence—who was not present for nor involved in

  the shakedowns at Menard—is not going to be called to offer contrary testimony. See FED.

  R. EVID. 602 (requiring a witness to have personal knowledge of the matters to which he

  testifies).

          In considering the totality of the circumstances, particularly Plaintiffs’

  unexplained dilatoriness in pursuing their Requests to Admit, the lack of exceptional

  circumstances, and the myriad problems with the revised Requests, Plaintiffs’ motion for

  leave to serve them must be denied.12

          As previously stated, the undersigned does not endeavor to hamstring Plaintiffs

  in their ability to prove their case. The Court probed and probed to get to the heart of the

  matter and fully understand Plaintiffs’ reasons for wanting to conduct 32 depositions and

  issue hundreds of Requests to Admit. None of the explanations Plaintiffs offered for their

  extraordinary discovery request passed muster.




  12 The parties addressed the revised Requests to Admit only generally and collectively, and so the Court
  likewise will not individually address the revised Requests to determine whether any of them are
  appropriate to be served as is.
                                               Page 18 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 19 of 20 Page ID #21880




         That being said, there is an obvious benefit to eliminating uncontested issues of

  fact and reducing the time spent in trial. The Court is therefore willing to entertain a

  request for leave to serve Requests to Admit from either side after fact discovery is fully

  complete. Any such Requests must be carefully drafted—simple, straightforward, and

  precise—must reflect the evidence produced in the case, and must be directed only at the

  appropriate parties. To the extent Requests are directed at all Plaintiffs or all Defendants,

  counsel must have a clear and defensible reason for doing so.

         As a final matter, the parties are instructed that before filing any future motions

  about discovery disputes, they are expected to engage in the meet and confer process

  outlined in the undersigned’s case management procedures. Namely, the parties must,

  in good faith, confer or attempt to confer with one another regarding the dispute. A good

  faith effort means more than simply an exchange of letters or e-mails. It means the parties

  have attempted to resolve the dispute through a telephone call or a video conference.

  And in this instance, the Court would encourage the parties to engage in a video

  conference to enhance the dialogue and communication between the parties. Simply put,

  the parties are expected to have actually spoken to one another about the issue in dispute.

  Any future discovery motion that does not satisfy this meet and confer process will be

  summarily denied.

         Additionally, the parties are further cautioned that, for any future discovery

  disputes in this case, the Court will consider imposing attorney fees and costs against the

  non-prevailing party.

         Plaintiffs’ Motion for Leave to Serve Revised Requests to Admit (Doc. 557) and
                                          Page 19 of 20
Case 3:15-cv-00309-SMY Document 569 Filed 02/18/21 Page 20 of 20 Page ID #21881




  Motion for Extension of Time to Complete Discovery as to Certain Specified Items (Doc.

  558) are DENIED.



        IT IS SO ORDERED.

        DATED: February 18, 2021
                                                 s/ Mark A. Beatty
                                                 MARK A. BEATTY
                                                 United States Magistrate Judge




                                       Page 20 of 20
